(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   GRAHAM COUNTY SOIL AND WATER CONSERVA-

    TION DISTRICT ET AL. v. UNITED STATES EX REL.

                      WILSON 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

  No. 08–304.      Argued November 30, 2009—Decided March 30, 2010
The False Claims Act (FCA) authorizes both the Attorney General and
  private qui tam relators to recover from persons who make false or
  fraudulent payment claims to the United States, but it bars qui tam
  actions based upon the public disclosure of allegations or transactions
  in, inter alia, “a congressional, administrative, or Government Ac
  counting Office [(GAO)] report, hearing, audit, or investigation.” 31
  U. S. C. §3730(e)(4)(A). Here, federal contracts provided that two
  North Carolina counties would remediate areas damaged by flooding
  and that the Federal Government would shoulder most of the costs.
  Respondent Wilson, then an employee of a local government body in
  volved in this effort, alerted local and federal officials about possible
  fraud. Both the county and the State issued reports identifying po
  tential irregularities in the contracts’ administration. Subsequently,
  Wilson filed a qui tam action, alleging, as relevant here, that peti
  tioners, county conservation districts and local and federal officials,
  knowingly submitted false payment claims in violation of the FCA.
  The District Court ultimately dismissed for lack of jurisdiction be
  cause Wilson had not refuted that her action was based upon allega
  tions publicly disclosed in the county and state reports, which it held
  were “administrative” reports under the FCA’s public disclosure bar.
  In reversing, the Fourth Circuit concluded that only federal adminis
  trative reports may trigger the public disclosure bar.
Held: The reference to “administrative” reports, audits, and investiga
 tions in §3730(e)(4)(A) encompasses disclosures made in state and lo
 cal sources as well as federal sources. Pp. 4–21.
2       GRAHAM COUNTY SOIL AND WATER CONSERVATION 

             DIST. v. UNITED STATES EX REL. WILSON 

                            Syllabus 


       (a) Section 3730(e)(4)(A) specifies three categories of disclosures
    that can deprive federal courts of jurisdiction over qui tam suits. The
    language at issue is contained in the second category (Category 2).
    Pp. 4–5.
       (b) The FCA’s plain text does not limit “administrative” to federal
    sources. Because that term modifies “report, hearing, audit, or inves
    tigation” in a provision about “the public disclosure” of fraud on the
    United States, it is most naturally read to describe government
    agency activities. But since “administrative” is not itself modified by
    “federal,” there is no immediately apparent basis for excluding state
    and local agency activities from its ambit. The interpretive maxim
    noscitur a sociis—“a word may be known by the company it keeps,”
    Russell Motor Car Co. v. United States, 261 U. S. 514, 519—does not
    support the Fourth Circuit’s more limited view. In Category 2, “ad
    ministrative” is sandwiched between the federal terms “congres
    sional” and “[GAO],” but these items are too few and too disparate to
    qualify as “a string of statutory terms,” S. D. Warren Co. v. Maine
    Bd. of Environmental Protection, 547 U. S. 370, 378, or “items in a
    list,” Beecham v. United States, 511 U. S. 368, 371, for noscitur a so
    ciis purposes. Furthermore, evaluating “administrative” within the
    public disclosure bar’s larger scheme, the Court observes that Cate
    gory 2’s terms are themselves sandwiched between phrases in Cate
    gory 1 (“criminal, civil, or administrative hearing”) and Category 3
    (“news media”) that are generally understood to include nonfederal
    sources; and Category 1 contains the same term (“administrative”)
    that is at issue. Even if Category 1 were best understood to refer to
    adjudicative proceedings and Category 2 to legislative or quasi
    legislative activities, state and local administrative sources of a legis
    lative-type character are presumably just as public, and just as likely
    to put the Federal Government on notice of a potential fraud, as state
    and local administrative hearings of an adjudicatory character. The
    FCA’s overall federal focus shines no light on the specific question
    whether the public disclosure bar extends to nonfederal contexts.
    And the fact that state legislative sources are not included in
    §3730(e)(4)(A) carries no clear implications for the status of state
    administrative sources. Pp. 5–12.
       (c) The legislative record does not support an exclusively federal in
    terpretation of “administrative.” The current §3730(e)(4)(A) was en
    acted to strike a balance between encouraging private persons to root
    out fraud and stifling parasitic lawsuits. How exactly the statute
    came to strike this balance as it did is uncertain, as significant sub
    stantive changes—including the introduction of “administrative” in
    Category 2—were inserted without floor debate or other discussion,
    as “technical” amendments. Though Congress wanted “to strengthen
                     Cite as: 559 U. S. ____ (2010)                     3

                                Syllabus

  the Government’s hand in fighting false claims,” Cook County v.
  United States ex rel. Chandler, 538 U. S. 119, 133–134, and encour
  age more qui tam suits, it also determined to bar a subset of those
  suits that it deemed unmeritorious or downright harmful. The ques
  tion here concerns that subset’s precise scope; and on that matter, the
  record is all but opaque, leaving no “evident legislative purpose” to
  guide resolution of this discrete issue, United States v. Bornstein, 423
  U. S. 303, 310. Pp. 12–18.
     (d) Respondent’s additional arguments in favor of limiting “admin
  istrative” to federal sources are unpersuasive. Pp. 18–20.
528 F. 3d 292, reversed and remanded.

   STEVENS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, GINSBURG, and ALITO, JJ., joined, and in
which SCALIA, J., joined except as to Part IV. SCALIA, J., filed an opin
ion concurring in part and concurring in the judgment. SOTOMAYOR, J.,
filed a dissenting opinion, in which BREYER, J., joined.
                         Cite as: 559 U. S. ____ (2010)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 08–304
                                    _________________


  GRAHAM COUNTY SOIL AND WATER CONSERVA-

  TION DISTRICT, ET AL., PETITIONERS v. UNITED 

        STATES EX REL. KAREN T. WILSON 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FOURTH CIRCUIT

                                 [March 30, 2010] 


   JUSTICE STEVENS delivered the opinion of the Court.
   Since its enactment during the Civil War, the False
Claims Act, 31 U. S. C. §§3729–3733, has authorized both
the Attorney General and private qui tam relators to
recover from persons who make false or fraudulent claims
for payment to the United States. The Act now contains a
provision barring qui tam actions based upon the public
disclosure of allegations or transactions in certain speci
fied sources. §3730(e)(4)(A). The question before us is
whether the reference to “administrative” reports, audits,
and investigations in that provision encompasses disclo
sures made in state and local sources as well as federal
sources. We hold that it does.1
——————
  1 On March 23, 2010, the President signed into law the Patient Pro
tection and Affordable Care Act, Pub. L. 111–148, 124 Stat. 119.
Section 10104(j)(2) of this legislation replaces the prior version of 31
U. S. C. §3730(e)(4) with new language. The legislation makes no
mention of retroactivity, which would be necessary for its application to
pending cases given that it eliminates petitioners’ claimed defense to a
qui tam suit. See Hughes Aircraft Co. v. United States ex rel. Schumer,
520 U. S. 939, 948 (1997). Throughout this opinion, we use the present
2    GRAHAM COUNTY SOIL AND WATER CONSERVATION 

          DIST. v. UNITED STATES EX REL. WILSON 

                     Opinion of the Court 


                              I
   In 1995 the United States Department of Agriculture
(USDA) entered into contracts with two counties in North
Carolina authorizing them to perform, or to hire others to
perform, cleanup and repair work in areas that had suf
fered extensive flooding. The Federal Government agreed
to shoulder 75 percent of the contract costs. Respondent
Karen T. Wilson was at that time an employee of the
Graham County Soil and Conservation District, a special
purpose government body that had been delegated partial
responsibility for coordinating and performing the reme
diation effort. Suspecting possible fraud in connection
with this effort, Wilson voiced her concerns to local offi
cials in the summer of 1995. She also sent a letter to, and
had a meeting with, agents of the USDA.
   Graham County officials began an investigation. An
accounting firm hired by the county performed an audit
and, in 1996, issued a report (Audit Report) that identified
several potential irregularities in the county’s administra
tion of the contracts. Shortly thereafter, the North Caro
lina Department of Environment, Health, and Natural
Resources issued a report (DEHNR Report) identifying
similar problems. The USDA’s Office of Inspector General
eventually issued a third report that contained additional
findings.
   In 2001 Wilson filed this action, alleging that petition
ers, the Graham County and Cherokee County Soil and
Water Conservation Districts and a number of local and
federal officials, violated the False Claims Act (FCA) by
knowingly submitting false claims for payment pursuant
to the 1995 contracts. She further alleged that petitioners
retaliated against her for aiding the federal investigation
of those false claims. Following this Court’s review of the
—————— 

tense in discussing the statute as it existed at the time this case was

argued. 

                       Cite as: 559 U. S. ____ (2010)                        3

                            Opinion of the Court

statute of limitations applicable to Wilson’s retaliation
claim, Graham County Soil & Water Conservation Dist. v.
United States ex rel. Wilson, 545 U. S. 409 (2005), the
Court of Appeals ordered that that claim be dismissed as
time barred. 424 F. 3d 437 (CA4 2005). On remand, the
District Court subsequently dismissed Wilson’s qui tam
action for lack of jurisdiction. App. to Pet. for Cert. 95a–
105a. The court found that Wilson had failed to refute
that her action was based upon allegations publicly dis
closed in the Audit Report and the DEHNR Report. Id., at
95a–98a. Those reports, the District Court determined,
constituted “administrative . . . report[s], . . . audit[s], or
investigation[s]” within the meaning of the FCA’s public
disclosure bar, 31 U. S. C. §3730(e)(4)(A).
  The Court of Appeals reversed the judgment of the
District Court because the reports had been generated by
state and local entities. “[O]nly federal administrative
reports, audits or investigations,” the Fourth Circuit
concluded, “qualify as public disclosures under the FCA.”
528 F. 3d 292, 301 (2008) (emphasis added). The Circuits
having divided over this issue,2 we granted certiorari to
resolve the conflict. 557 U. S. __ (2009).


——————
  2 Compare      528 F. 3d, at 301–307 (limiting this portion of the public
disclosure bar to federal sources), and United States ex rel. Dunleavy v.
County of Delaware, 123 F. 3d 734, 745–746 (CA3 1997) (same), with
United States ex rel. Bly-Magee v. Premo, 470 F. 3d 914, 918–919 (CA9
2006) (concluding that state and local sources may qualify), cert.
denied, 552 U. S. 1165 (2008), and Battle v. Board of Regents for State
of Ga., 468 F. 3d 755, 762 (CA11 2006) (per curiam) (assuming without
analysis that state audits may qualify). The Eighth Circuit appears to
have taken a “middle road” on this issue, 528 F. 3d, at 301, holding that
disclosures made in nonfederal forums may count as “ ‘administrative
. . . report[s]’ ” or “ ‘audit[s]’ ” under §3730(e)(4)(A) in some instances, as
when they relate to “a cooperative federal-state program through which
the federal government provides financial assistance.” Hays v. Hoff
man, 325 F. 3d 982, 989, cert. denied, 540 U. S. 877 (2003).
4       GRAHAM COUNTY SOIL AND WATER CONSERVATION 

             DIST. v. UNITED STATES EX REL. WILSON 

                        Opinion of the Court 


                             II
  We have examined the FCA’s qui tam provisions in
several recent opinions.3 At issue in this case is the FCA’s
public disclosure bar, which deprives courts of jurisdiction
over qui tam suits when the relevant information has
already entered the public domain through certain chan
nels. The statute contains three categories of jurisdiction
stripping disclosures. Following the example of the Court
of Appeals, see 528 F. 3d, at 300–301, we have inserted
Arabic numerals to identify these categories:
       “No court shall have jurisdiction over an action under
       this section based upon the public disclosure of allega
       tions or transactions [1] in a criminal, civil, or admin
       istrative hearing, [2] in a congressional, administra
       tive, or Government Accounting Office [(GAO)] report,
       hearing, audit, or investigation, or [3] from the news
       media, unless the action is brought by the Attorney
       General or the person bringing the action is an origi
       nal source[4] of the information.” §3730(e)(4)(A) (foot
       note omitted).
This dispute turns on the meaning of the adjective “ad
ministrative” in the second category (Category 2): whether
it embraces only forums that are federal in nature, as
respondent alleges, or whether it extends to disclosures
made in state and local sources such as the DEHNR Re
——————
    3 See,
         e.g., Rockwell Int’l Corp. v. United States, 549 U. S. 457 (2007)
(construing §3730(e)(4)(A)’s original source exception); Cook County v.
United States ex rel. Chandler, 538 U. S. 119 (2003) (holding that local
governments are subject to qui tam liability); Vermont Agency of
Natural Resources v. United States ex rel. Stevens, 529 U. S. 765 (2000)
(holding that States are not subject to private FCA actions).
   4 A separate statutory provision defines an “original source” as “an

individual who has direct and independent knowledge of the informa
tion on which the allegations are based and has voluntarily provided
the information to the Government before filing an action under this
section which is based on the information.” 31 U. S. C. §3730(e)(4)(B).
                  Cite as: 559 U. S. ____ (2010)            5

                      Opinion of the Court

port and the Audit Report, as petitioners allege.
  In debating this question, petitioners have relied pri
marily on the statute’s text whereas respondent and the
Solicitor General, as her amicus, have relied heavily on
considerations of history and policy. Although there is
some overlap among the three types of argument, it is
useful to discuss them separately. We begin with the text.
                              III
    The term “administrative” “may, in various contexts,
bear a range of related meanings,” Chandler v. Judicial
Council of Tenth Circuit, 398 U. S. 74, 103, n. 8 (1970)
(Harlan, J., concurring in denial of writ), pertaining to
private bodies as well as to governmental bodies. When
used to modify the nouns “report, hearing, audit, or inves
tigation,” in the context of a statutory provision about “the
public disclosure” of fraud on the United States, the term
is most naturally read to describe the activities of govern
mental agencies. See Black’s Law Dictionary 49 (9th ed.
2009) (hereinafter Black’s) (defining “administration,” “[i]n
public law, [as] the practical management and direction of
the executive department and its agencies”). Given that
“administrative” is not itself modified by “federal,” there is
no immediately apparent textual basis for excluding the
activities of state and local agencies (or their contractors)
from its ambit. As the Court of Appeals recognized, “the
statute by its express terms does not limit its reach to
federal administrative reports or investigations.” 528
F. 3d, at 301. “[T]here is nothing inherently federal about
the word ‘administrative,’ and Congress did not define the
term in the FCA.” Id., at 302.
    The Court of Appeals’ conclusion that “administrative”
nevertheless reaches only federal sources rested on its
application of the interpretive maxim noscitur a sociis.
See id., at 302–305. This maxim, literally translated as
“ ‘it is known by its associates,’ ” Black’s 1160, counsels
6       GRAHAM COUNTY SOIL AND WATER CONSERVATION 

             DIST. v. UNITED STATES EX REL. WILSON 

                        Opinion of the Court 


lawyers reading statutes that “a word may be known by
the company it keeps,” Russell Motor Car Co. v. United
States, 261 U. S. 514, 519 (1923). All participants in this
litigation acknowledge that the terms “congressional” and
“[GAO]” are federal in nature; Congress is the Legislative
Branch of the Federal Government,5 and the GAO is a
federal agency.6 Relying on our opinions in S. D. Warren
Co. v. Maine Bd. of Environmental Protection, 547 U. S.
370 (2006), and Beecham v. United States, 511 U. S. 368
(1994), the Court of Appeals reasoned that “the placement
of ‘administrative’ squarely in the middle of a list of obvi
ously federal sources strongly suggests that ‘administra
tive’ should likewise be restricted to federal administrative
reports, hearings, audits, or investigations.” 528 F. 3d, at
302. In so holding, the Court of Appeals embraced what
we might call the Sandwich Theory of the Third Circuit.
Both courts “ ‘f[ou]nd it hard to believe that the drafters of
this provision intended the word “administrative” to refer
to both state and federal reports when it lies sandwiched
between modifiers which are unquestionably federal in
character.’ ” Ibid. (quoting United States ex rel. Dunleavy
v. County of Delaware, 123 F. 3d 734, 745 (CA3 1997)).
   We find this use of noscitur a sociis unpersuasive. A list
——————
    5 SeeU. S. Const., Art. I, §1; id., §4, cl. 1 (distinguishing “State . . .
Legislature[s]” from “the Congress”).
   6 The statute refers to the GAO, mistakenly, as the “Government

Accounting Office.” It is undisputed that the intended referent was the
General Accounting Office, now renamed the Government Accountabil
ity Office. See 31 U. S. C. §3730, p. 254, n. 2 (compiler’s note); 528 F. 3d
292, 300, n. 4 (CA4 2008); United States ex rel. Mistick PBT v. Housing
Authority of Pittsburgh, 186 F. 3d 376, 387 (CA3 1999) (Alito, J.), cert.
denied, 529 U. S. 1018 (2000); see also Mistick, 186 F. 3d, at 398
(Becker, C. J., dissenting) (noting that courts have “frequently” made
the same scrivener’s error). We have described the GAO as “an inde
pendent agency within the Legislative Branch that exists in large part
to serve the needs of Congress.” Bowsher v. Merck & Co., 460 U. S. 824,
844 (1983).
                     Cite as: 559 U. S. ____ (2010)                     7

                          Opinion of the Court

of three items, each quite distinct from the other no mat
ter how construed, is too short to be particularly illuminat
ing. Although this list may not be “completely disjunc
tive,” 528 F. 3d, at 302—it refers to “congressional,
administrative, or [GAO]” sources, §3730(e)(4)(A), rather
than “congressional, or administrative, or [GAO]”
sources—neither is it completely harmonious. The sub
stantive connection, or fit, between the terms “congres
sional,” “administrative,” and “GAO” is not so tight or so
self-evident as to demand that we “rob” any one of them
“of its independent and ordinary significance.” Reiter v.
Sonotone Corp., 442 U. S. 330, 338–339 (1979); see also
Russell, 261 U. S., at 519 (“That a word may be known by
the company it keeps is . . . not an invariable rule, for the
word may have a character of its own not to be submerged
by its association”). The adjectives in Category 2 are too
few and too disparate to qualify as “a string of statutory
terms,” S. D. Warren Co., 547 U. S., at 378, or “items in a
list,” Beecham, 511 U. S., at 371, in the sense that we used
those phrases in the cited cases.7
——————
  7 In Jarecki v. G. D. Searle & Co., 367 U. S. 303 (1961), the Court
applied the noscitur a sociis maxim in construing a statutory provision
that referred to “ ‘[i]ncome resulting from exploration, discovery, or
prospecting,’ ” id., at 305 (quoting §456(a)(2)(B) of the Internal Revenue
Code of 1939). JUSTICE SOTOMAYOR contends that “the three terms in
Category 2 are no more ‘distinct’ or ‘disparate’ than the phrase at issue
in Jarecki.” Post, at 4 (dissenting opinion) (citation omitted). We
disagree. Whether taken in isolation or in context, the phrase “con
gressional, administrative, or GAO” is not as cohesive as the phrase
“exploration, discovery, or prospecting.” That is one reason why nosci
tur a sociis proved illuminating in Jarecki, and why it is less helpful in
this case. On their “face,” the terms “exploration,” “discovery,” and
“prospecting” all describe processes of searching, seeking, speculating;
the centrality of such activities to “the oil and gas and mining indus
tries” gave a clue that it was those industries Congress had in mind
when it drafted the provision. 367 U. S., at 307 (internal quotation
marks omitted). The terms “congressional,” “administrative,” and
“GAO” do not share any comparable core of meaning—or indeed any
8    GRAHAM COUNTY SOIL AND WATER CONSERVATION 

          DIST. v. UNITED STATES EX REL. WILSON 

                     Opinion of the Court 


   More important, we need to evaluate “administrative”
within the larger scheme of the public disclosure bar.
Both parties acknowledge, as they must, that “[s]tatutory
language has meaning only in context,” Graham County
Soil, 545 U. S., at 415; where they differ is in determining
the relevant context. The Sandwich Theory presupposes
that Category 2 is the only piece of §3730(e)(4)(A) that
matters. We agree with petitioners, however, that all of
the sources listed in §3730(e)(4)(A) provide interpretive
guidance. All of these sources drive at the same end:
specifying the types of disclosures that can foreclose qui
tam actions. In light of the public disclosure bar’s gram
matical structure, it may be convenient and even clarify
ing to parse the list of sources into three categories. But it
does not follow that we should treat these categories as
islands unto themselves. Courts have a “duty to construe
statutes, not isolated provisions.” Gustafson v. Alloyd Co.,
513 U. S. 561, 568 (1995).
   When we consider the entire text of the public disclosure
bar, the case for limiting “administrative” to federal
sources becomes significantly weaker. The “news media”
referenced in Category 3 plainly have a broader sweep.
The Federal Government funds certain media outlets, and
certain private outlets have a national focus; but no one
contends that Category 3 is limited to these sources.
There is likewise no textual basis for assuming that the
“criminal, civil, or administrative hearing[s]” listed in
Category 1 must be federal hearings.8 Of the numerous
——————
“common feature” at all, post, at 4—apart from a governmental conno
tation. It takes the Sandwich Theory to graft a federal limitation onto
“administrative.”
  8 A number of lower courts have concluded that, as used in Category

1, “ ‘hearing’ is roughly synonymous with ‘proceeding.’ ” United States
ex rel. Springfield Terminal R. Co. v. Quinn, 14 F. 3d 645, 652 (CADC
1994); see also 1 J. Boese, Civil False Claims and Qui Tam Actions
§4.02[B], p. 4–59, and n. 231 (3d ed. 2006) (hereinafter Boese); C.
                     Cite as: 559 U. S. ____ (2010)                   9

                         Opinion of the Court

types of sources that serve a common function in
§3730(e)(4)(A), then, only two are distinctly federal in
nature, while one (the news media) is distinctly nonfederal
in nature.
   If the Court of Appeals was correct that the term “ad
ministrative” encompasses state and local sources in
Category 1, see 528 F. 3d, at 303, it becomes even harder
to see why the term would not do the same in Category 2.
See Erlenbaugh v. United States, 409 U. S. 239, 243 (1972)
(“[A] legislative body generally uses a particular word with
a consistent meaning in a given context”). Respondent
and the Solicitor General assert that §3730(e)(4)(A)’s two
references to “administrative” can be distinguished be
cause Category 1 is best understood to refer to adjudica
tive proceedings, whereas Category 2 is best understood to
refer to legislative or quasi-legislative activities such as
rulemaking, oversight, and investigations. See Brief for
Respondent 16–18; Brief for United States as Amicus
Curiae 25–26 (hereinafter Brief for United States). Yet
even if this reading were correct, state and local adminis
trative reports, hearings, audits, and investigations of a
legislative-type character are presumably just as public,
and just as likely to put the Federal Government on notice
of a potential fraud, as state and local administrative
hearings of an adjudicatory character.9
—————— 

Sylvia, The False Claims Act: Fraud Against the Government §11:35, 

p. 642 (2004) (hereinafter Sylvia).
   9 See Bly-Magee, 470 F. 3d, at 918 (“Indeed, the statute would seem to

be inconsistent if it included state and local administrative hearings as
sources of public disclosures [in Category 1] and then, in the next
breath, excluded state administrative reports as sources”); In re Natu
ral Gas Royalties Qui Tam Litigation, 467 F. Supp. 2d 1117, 1143–1144
(Wyo. 2006) (“There is no reason to conclude that Congress intended to
limit administrative reports, audits, and investigations to federal
actions, while simultaneously allowing all state and local civil litiga
tion, state and local administrative hearings, and state and local news
media to be treated as public disclosures. To interpret the statute so
10    GRAHAM COUNTY SOIL AND WATER CONSERVATION
           DIST. v. UNITED STATES EX REL. WILSON
                      Opinion of the Court

  Respondent and the Solicitor General try to avoid this
inference, and to turn a weakness into a strength, by
further averring that the sources listed in Category 1 are
themselves only federal. See Brief for Respondent 23–24;
Brief for United States 25–26. No court has ever taken
such a view of these sources. See 528 F. 3d, at 303 (citing
cases from the Third, Fourth, Fifth, Ninth, and Eleventh
Circuits and stating that “[t]he courts have easily con
cluded that [Category 1] applies to state-level hearings”);
Sylvia §11:37, at 643, n. 1 (citing additional cases).10 The
arguments in favor of reading a federal limitation into
Category 1 are supported, if at all, by legislative history
and policy; they find no support in the statute’s text.
  Moving from the narrow lens of the Sandwich Theory to
a bird’s eye view, respondent and the Solicitor General
also maintain that the “exclusively federal focus” of the
FCA counsels against reading the public disclosure bar to
encompass nonfederal sources. Brief for Respondent 10,
18; Brief for United States 13. The FCA undoubtedly has
a federal focus. But so does every other federal statute.
——————
narrowly would have the anomalous result of allowing public disclosure
status to the most obscure local news report and the most obscure state
and local civil lawsuit or administrative hearing, but denying public
disclosure status to a formal public report of a state government
agency”).
  10 Following the Court of Appeals, see 528 F. 3d, at 303, respondent

asserts that only the Ninth Circuit, in A-1 Ambulance Serv., Inc. v.
California, 202 F. 3d 1238, 1244 (2000), has explicitly considered and
rejected the argument that Category 1 is limited to federal sources.
Brief for Respondent 23–24. At least one other Circuit, however, has
done the same, see United States ex rel. Hafter v. Spectrum Emergency
Care, Inc., 190 F. 3d 1156, 1161, n. 6 (CA10 1999), and no lower court,
as far as we are aware, has so much as suggested that an alternative
construction might be viable. Moreover, the Third, Fifth, and Eleventh
Circuit cases cited by the Court of Appeals postdate A-1 Ambulance and
Dunleavy, 123 F. 3d 734, both of which put litigants and courts on
notice of the possibility that §3730(e)(4)(A) might be limited to federal
sources.
                      Cite as: 559 U. S. ____ (2010)                    11

                          Opinion of the Court

And as respondent and the Solicitor General elsewhere
acknowledge, quite a few aspects of the FCA, including a
reference to “administrative” proceedings in §3733(l)
(7)(A)11 and the reference to “news media” in
§3730(e)(4)(A) itself, are not just federal. In any event, the
“federal focus” of the statute, as a whole, does not shine
light on the specific question whether the public disclosure
bar extends to certain nonfederal contexts. It is the fact of
“public disclosure”—not Federal Government creation or
receipt—that is the touchstone of §3730(e)(4)(A).
   Respondent and the Solicitor General make one last
argument grounded in the statutory text: It would be
anomalous, they say, for state and local administrative
reports to count as public disclosures, when state legisla
tive reports do not. See Brief for Respondent 15; Brief for
United States 15–16. Yet neither respondent nor the
Solicitor General disputes the contention of petitioners
and their amici that, at the time the public disclosure bar
was enacted in 1986, Congress rarely gave state legisla
tures a meaningful role in administering or overseeing
federally funded programs. See Brief for Petitioners 36–
39; Brief for National League of Cities et al. as Amici
Curiae 8–13. As in the instant case, the Federal Govern
ment was far more likely to enter into contracts with, and
to provide moneys to, state and local executive agencies.
Whether or not state legislative sources should have been
included in §3730(e)(4)(A), their exclusion therefore car
ries no clear implications for the status of state adminis
trative sources.
   In sum, although the term “administrative” may be
sandwiched in Category 2 between terms that are federal
——————
  11 On its face, §3733(l)(7)(A) is silent as to whether it includes nonfed

eral proceedings. Respondent and the Solicitor General suggest that it
does, though they fairly argue that this provision, relating to civil
investigative demands, has little if any relevance to the case at hand.
See Brief for Respondent 21, n. 8; Brief for United States 31–32.
12    GRAHAM COUNTY SOIL AND WATER CONSERVATION
           DIST. v. UNITED STATES EX REL. WILSON
                      Opinion of the Court

in nature, those terms are themselves sandwiched be
tween phrases that have been generally understood to
include nonfederal sources; and one of those phrases, in
Category 1, contains the exact term that is the subject of
our inquiry. These textual clues negate the force of the
noscitur a sociis canon, as it was applied by the Court of
Appeals.12 We are not persuaded that the associates with
which “administrative” keeps company in §3730(e)(4)(A)
endow it with an exclusively federal character.
                             IV
  As originally enacted, the FCA did not limit the sources
from which a relator could acquire the information to
bring a qui tam action. In United States ex rel. Marcus v.
Hess, 317 U. S. 537 (1943), we upheld the relator’s recov
ery even though he had discovered the fraud by reading a
federal criminal indictment—a quintessential “parasitic”
suit. Id., at 545–548; see id., at 545 (“Even if, as the gov
ernment suggests, the petitioner has contributed nothing
to the discovery of this crime, he has contributed much to
accomplishing one of the purposes for which the Act was
passed”). Congress promptly reacted to that decision by
amending the statute to preclude qui tam actions “based
upon evidence or information in the possession of the
United States, or any agency, officer or employee thereof,
——————
  12 The Court of Appeals repeatedly referred to the three categories in

§3730(e)(4)(A) as “clauses.” See 528 F. 3d, at 300–305. Were they in
fact clauses rather than prepositional phrases, reliance on noscitur a
sociis might have been supported by one of our earliest cases using
that term, Watson v. Mercer, 8 Pet. 88, 105 (1834) (Reporter’s statement
of the case), which suggested that “different clauses of the same sen
tence” should be presumed “to embrace the subject matter of the
sentence.” The Court of Appeals’ mistaken reference to “clauses” is of
course less significant than its failure to treat the public disclosure bar
as an integrated whole. Cf. Stevens, The Shakespeare Canon of Statu
tory Construction, 140 U. Pa. L. Rev. 1373, 1376 (1992) (emphasizing
importance of reading provisions in their broader statutory context).
                 Cite as: 559 U. S. ____ (2010)          13

                     Opinion of the Court

at the time such suit was brought.” Act of Dec. 23, 1943,
57 Stat. 609 (codified at 31 U. S. C. §232(C) (1946 ed.)).
This amendment erected what came to be known as a
Government knowledge bar: “[O]nce the United States
learned of a false claim, only the Government could assert
its rights under the FCA against the false claimant.”
Hughes Aircraft Co. v. United States ex rel. Schumer, 520
U. S. 939, 949 (1997) (internal quotation marks omitted).
In the years that followed the 1943 amendment, the vol
ume and efficacy of qui tam litigation dwindled. “Seeking
the golden mean between adequate incentives for whistle
blowing insiders with genuinely valuable information and
discouragement of opportunistic plaintiffs who have no
significant information to contribute of their own,” United
States ex rel. Springfield Terminal R. Co. v. Quinn, 14
F. 3d 645, 649 (CADC 1994), Congress overhauled the
statute once again in 1986 “to make the FCA a ‘more
useful tool against fraud in modern times,’ ” Cook County
v. United States ex rel. Chandler, 538 U. S. 119, 133 (2003)
(quoting S. Rep. No. 99–345, p. 2 (1986) (hereinafter S.
Rep.)).
   The present text of §3730(e)(4) was enacted in 1986 as
part of this larger reform. Congress apparently concluded
that a total bar on qui tam actions based on information
already in the Government’s possession thwarted a sig
nificant number of potentially valuable claims. Rather
than simply repeal the Government knowledge bar, how
ever, Congress replaced it with the public disclosure bar in
an effort to strike a balance between encouraging private
persons to root out fraud and stifling parasitic lawsuits
such as the one in Hess. How exactly §3730(e)(4) came to
strike this balance in the way it did is a matter of consid
erable uncertainty. The House and Senate Judiciary
Committees each reported bills that contained very differ
ent public disclosure bars from the one that emerged in
the Statutes at Large; the Senate bill, for example, did not
14    GRAHAM COUNTY SOIL AND WATER CONSERVATION
           DIST. v. UNITED STATES EX REL. WILSON
                      Opinion of the Court

include the words “administrative,” “audit,” or “investiga
tion” in its version of Category 2, nor did it contain an
original source exception. See S. Rep., at 42–43 (text of
proposed §3730(e)(4)).13
   In respondent and her amici’s view, this background
counsels in favor of an exclusively federal interpretation of
“administrative” for three separate reasons. First, the
drafting history of the public disclosure bar suggests that
Congress intended such a result. Second, a major aim of
the 1986 amendments was to limit the scope of the Gov
ernment knowledge bar, and “[c]onstruing [§3730(e)(4)(A)]
as limited to disclosures in federal proceedings furthers
Congress’s purpose ‘to encourage more private enforce
ment suits.’ ” Brief for United States 21 (quoting S. Rep.,
at 23–24). Third, whereas federal administrative proceed
ings can be presumed to provide the Attorney General
with a fair opportunity to decide whether to bring an FCA
action based on revelations made therein, the Attorney
General is much less likely to learn of fraud disclosed in
state proceedings. Respondent and her amici further
maintain that it would be perverse to include nonfederal
sources in Category 2, as local governments would then be
able to shield themselves from qui tam liability by dis
cretely disclosing evidence of fraud in “public” reports.14
   These arguments are reasonable so far as they go, but
they do not go very far. As many have observed, the draft
ing history of the public disclosure bar raises more ques
tions than it answers.15 Significant substantive changes—
——————
  13 See   also H. R. Rep. No. 99–660, pp. 2–3 (1986) (text of proposed
§3730(b)(5)). The public disclosure bar that was enacted more closely
resembles the version in the Senate bill.
   14 State governments are already shielded from qui tam liability un

der our precedent. Stevens, 529 U. S. 765.
   15 See, e.g., Dunleavy, 123 F. 3d, at 745 (“Congress gave us little spe

cific guidance to determine the scope of public disclosure sources”);
United States ex rel. Stinson, Lyons, Gerlin & Bustamante, P. A. v.
                     Cite as: 559 U. S. ____ (2010)                    15

                          Opinion of the Court

including the introduction of the term we are construing in
this case—were inserted without floor debate, as “techni
cal” amendments. That the original Senate bill mentioned
only congressional and GAO sources in Category 2 is
therefore of little moment. Neither the House nor the
Senate Committee Report explained why a federal limita
tion would be appropriate, and the subsequent addition of
“administrative” sources to this Category might be taken
as a sign that such a limitation was rejected by the full
Chambers.16
——————
Prudential Ins. Co., 944 F. 2d 1149, 1154 (CA3 1991) (“The bill that
eventuated in the 1986 amendments underwent substantial revisions
during its legislative path. This provides ample opportunity to search
the legislative history and find some support somewhere for almost any
construction of the many ambiguous terms in the final version”); id., at
1163 (Scirica, J., dissenting) (“One difficulty in interpreting the 1986
amendments is that Congress was never completely clear about what
kind of ‘parasitic’ suits it was attempting to avoid”); Boese §4.02[A], at
4–46 (“The present Section 3730(e)(4) was enacted . . . without explana
tion by Congress”); id., §4.02[A], at 4–47 to 4–48 (“[A]pplicable legisla
tive history explaining versions [of §3730(e)(4)] not adopted is of little
help in deciphering this provision. Because Section 3730(e)(4) was
drafted subsequent to the completion of the House and Senate Commit
tee reports on the proposed False Claims Act Amendments, those
reports, which contained discussion of altogether different bars, cannot
be used in interpreting it. And the sponsors’ interpretations of the
provision ultimately enacted . . . are spare, often incorrect, and wide
ranging enough to provide some support for almost any construction of
its many ambiguities”).
   16 JUSTICE SOTOMAYOR makes a valiant effort to unearth from the

legislative history “the balance Congress evidently sought to achieve
through the 1986 amendments.” Post, at 10. But her reconstruction of
the history assigns little weight to the side of this balance preserved by
the public disclosure bar: the desire to minimize “the potential for
parasitic lawsuits by those who learn of the fraud through public
channels and seek remuneration although they contributed nothing to
the exposure of the fraud,” United States ex rel. Doe v. John Doe Corp.,
960 F. 2d 318, 319 (CA2 1992). And her narrative contains no account
of why Category 2 emerged in the form that it did. Any such account
would necessarily be an exercise in speculation, as the record is silent
16   GRAHAM COUNTY SOIL AND WATER CONSERVATION
          DIST. v. UNITED STATES EX REL. WILSON
                     Opinion of the Court

   Respondent and her amici place particular emphasis on
a remark made by the lead sponsor of the Senate bill,
Senator Grassley. See Brief for Respondent 29; Brief for
United States 20; Brief for American Center for Law and
Justice as Amicus Curiae 13–14; Brief for Taxpayers
Against Fraud Education Fund as Amicus Curiae 30–31.
In a floor statement, Grassley said that “the term ‘Gov
ernment’ in the definition of original source is meant to
include any Government source of disclosures cited in [the
public disclosure bar]; that is[,] Government includes
Congress, the General Accounting Office, any executive or
independent agency as well as all other governmental
bodies that may have publicly disclosed the allegations.”
132 Cong. Rec. 20536 (1986). Yet even if a single sentence
by a single legislator were entitled to any meaningful
weight, Senator Grassley’s remark merely begs the ques
tion before us. His formulation fails to indicate whether
the “other governmental bodies” may be state or local
bodies. It also turns on a term, “Government” with a
capital “G,” that does not appear in the codified version of
the public disclosure bar, which Congress subsequently
revised in numerous respects prior to passage.
   There is, in fact, only one item in the legislative record
that squarely corroborates respondent’s reading of the
statute: a letter sent by the primary sponsors of the 1986
amendments to the Attorney General in 1999. See 145
Cong. Rec. 16032 (1999) (reproducing text of letter in
which Rep. Berman and Sen. Grassley state: “We did
intend, and any fair reading of the statute will confirm,
that the disclosure must be in a federal criminal, civil or
administrative hearing. Disclosure in a state proceeding

——————
on the matter. In our view, neither the general trajectory of 20th
century FCA reform nor the specific statements made during the 1986
legislative process clearly point one way or the other on the question
before us.
                     Cite as: 559 U. S. ____ (2010)                    17

                          Opinion of the Court

of any kind should not be a bar to a subsequent qui tam
suit”). Needless to say, this letter does not qualify as
legislative “history,” given that it was written 13 years
after the amendments were enacted. It is consequently of
scant or no value for our purposes.17
   We do not doubt that Congress passed the 1986
amendments to the FCA “to strengthen the Government’s
hand in fighting false claims,” Cook County, 538 U. S., at
133–134, and “to encourage more private enforcement
suits,” S. Rep., at 23–24. It is equally beyond cavil, how
ever, that Congress passed the public disclosure bar to bar
a subset of those suits that it deemed unmeritorious or
downright harmful. The question before us concerns the
precise scope of that subset; and on this matter, the record
is all but opaque. While “the absence of specific legislative
history in no way modifies the conventional judicial duty
to give faithful meaning to the language Congress adopted
in the light of the evident legislative purpose in enacting
the law in question,” United States v. Bornstein, 423 U. S.
——————
   17 See Consumer Product Safety Comm’n v. GTE Sylvania, Inc., 447

U. S. 102, 118 (1980); Hamdan v. Rumsfeld, 548 U. S. 557, 580, n. 10
(2006); see also Hafter, 190 F. 3d, at 1161, n. 6 (refusing to credit the
Berman-Grassley letter in interpreting the public disclosure bar).
Respondent and her amici additionally contend that the enactment of
the Program Fraud Civil Remedies Act of 1986 (PFCRA), 100 Stat.
1934 (codified at 31 U. S. C. §3801 et seq.), shortly before the enactment
of the FCA amendments supports their reading of the latter. See Brief
for Respondent 30–33; Brief for United States 14–15; Brief for Taxpay
ers Against Fraud Education Fund as Amicus Curiae 28–29. Yet while
“there is no question that the PFCRA was designed to operate in
tandem with the FCA,” Stevens, 529 U. S., at 786, n. 17, or that the
PFCRA is addressed to federal administrative agencies, there is also no
explicit evidence to suggest that Congress intended to limit Category
2’s reference to “administrative” sources to the same set of agencies.
The FCA’s public disclosure bar serves a distinct function not replicated
in the PFCRA; the text of the public disclosure bar contains no refer
ence to the PFCRA; and no Member of Congress, so far as we are
aware, articulated any such intent.
18    GRAHAM COUNTY SOIL AND WATER CONSERVATION
           DIST. v. UNITED STATES EX REL. WILSON
                      Opinion of the Court

303, 310 (1976), there is no “evident legislative purpose” to
guide our resolution of the discrete issue that confronts us.
                              V
   Respondent and her amici likewise fail to prove their
case that petitioners’ reading of the statute will lead to
results that Congress could not have intended. Their
argument rests on an empirical proposition: “While federal
inquiries and their outcomes are readily available to De
partment of Justice [(DOJ)] attorneys, many state and
local reports and investigations never come to the atten
tion of federal authorities.” Brief for United States 22; see
also 528 F. 3d, at 306 (“Because the federal government is
unlikely to learn about state and local investigations, a
large number of fraudulent claims against the government
would go unremedied without the financial incentives
offered by the qui tam provisions of the FCA”). This
proposition is not implausible, but it is sheer conjecture.
Numerous federal investigations may be occurring at any
given time, and DOJ attorneys may not reliably learn
about their findings. DOJ attorneys may learn about
quite a few state and local inquiries, especially when the
inquiries are conducted pursuant to a joint federal-state
program financed in part by federal dollars, such as the
program at issue in this case.18 Just how accessible to the
Attorney General a typical state or local source will be, as
compared to a federal source, is an open question. And it
——————
  18 In some instances, federal law dictates that state and local govern

ments receiving federal funds perform an audit of their programs. See
31 U. S. C. §7502(a)(1)(B) (requiring nonfederal entities that expend
federal awards above a certain amount to “undergo a single audit” in
accordance with specified conditions); Brief for State of Pennsylvania et
al. as Amici Curiae 7–10 (discussing the Single Audit Act of 1984). It
bears mention that, to the extent one is worried about Federal Gov
ernment ignorance of state and local antifraud efforts, see post, at 10–
11, today’s ruling may induce federal authorities to pay closer attention
to such efforts going forward.
                 Cite as: 559 U. S. ____ (2010)           19

                     Opinion of the Court

is not even the right question. The statutory touchstone,
once again, is whether the allegations of fraud have been
“public[ly] disclos[ed],” §3730(e)(4)(A), not whether they
have landed on the desk of a DOJ lawyer.
   Respondent’s argument also gives insufficient weight to
Congress’ decision to bar qui tam actions based on disclo
sures “from the news media.” Ibid. Because there was no
such bar prior to 1986, the addition of the news media as a
jurisdiction-stripping category forecloses the suggestion
that the 1986 amendments implemented a single-minded
intent to increase the availability of qui tam litigation.
And since the “news media” include a large number of
local newspapers and radio stations, this category likely
describes a multitude of sources that would seldom come
to the attention of the Attorney General.
   As for respondent and her amici’s concern that local
governments will insulate themselves from qui tam liabil
ity “through careful, low key ‘disclosures’ ” of potential
fraud, Brief for American Center for Law and Justice as
Amicus Curiae 17, this argument rests not just on specu
lation but indeed on rather strained speculation. Any
such disclosure would not immunize the local government
from FCA liability in an action brought by the United
States, see Rockwell Int’l Corp. v. United States, 549 U. S.
457, 478 (2007)—and to the contrary it could tip off the
Attorney General that such an action might be fruitful. It
seems to us that petitioners have the more clear-eyed view
when they assert that, “[g]iven the fact that the submis
sion of a false claim to the United States subjects a defen
dant to criminal liability, fines, debarment, treble dam
ages and attorneys’ fees, no rational entity would prepare
a report that self-discloses fraud with the sole purpose of
cutting off qui tam actions.” Reply Brief for Petitioners 19;
see also United States ex rel. Bly-Magee v. Premo, 470
F. 3d 914, 919 (CA9 2006) (“The fear [of self-insulating
disclosures] is unfounded in general because it is unlikely
20    GRAHAM COUNTY SOIL AND WATER CONSERVATION
           DIST. v. UNITED STATES EX REL. WILSON
                      Opinion of the Court

that an agency trying to cover up its fraud would reveal
the requisite ‘allegations or transactions’ underlying the
fraud in a public document”).19
   Our conclusion is buttressed by the fact that Congress
carefully preserved the rights of the most deserving qui
tam plaintiffs: those whistle-blowers who qualify as origi
nal sources. Notwithstanding public disclosure of the
allegations made by a qui tam plaintiff, her case may go
forward if she is “an original source of the information.”
§3730(e)(4)(A). It is therefore flat wrong to suggest that a
finding for petitioners will “ ‘in effect return us to the
unduly restrictive “government knowledge” standard’ ”
that prevailed prior to 1986. Brief for United States 31
(quoting Dunleavy, 123 F. 3d, at 746); see Brief for Re
spondent 34 (asserting that “petitioners’ construction
would reimpose a form of the ‘government knowledge’ bar”
(capitalization omitted)). Today’s ruling merely confirms
that disclosures made in one type of context—a state or
local report, audit, or investigation—may trigger the
public disclosure bar. It has no bearing on disclosures
made in other contexts, and it leaves intact the ability of
original sources to prosecute qui tam actions irrespective
of the state of Government knowledge. Whether respon
dent can qualify as an “original source,” as that term is
defined in §3730(e)(4), is one of many issues that remain
open on remand.


——————
   19 Petitioners and their amici also counter with public policy argu

ments of their own. Under the Court of Appeals’ reading of the statute,
they allege, there is an increased likelihood that parasitic relators will
beat more deserving relators to the courthouse, Brief for Petitioners 31,
and that state and local governments will find their antifraud investi
gations impeded, or will decline to conduct such investigations in the
first place, on account of “opportunistic potential relators trolling state
records and reports, available to the public,” in search of a qui tam
claim, Brief for State of Pennsylvania et al. as Amici Curiae 11.
                  Cite as: 559 U. S. ____ (2010) 
          21

                      Opinion of the Court 


                              VI 

  Respondent and the Solicitor General have given nu
merous reasons why they believe their reading of the FCA
moves it closer to the golden mean between an inadequate
and an excessive scope for private enforcement. Congress
may well have endorsed those views in its recent amend
ment to the public disclosure bar. See n. 1, supra. With
respect to the version of §3730(e)(4)(A) that is before us,
however, we conclude that the term “administrative” in
Category 2 is not limited to federal sources.
  The judgment of the Court of Appeals is reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                              It is so ordered.
                 Cite as: 559 U. S. ____ (2010)            1

                     Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–304
                         _________________


  GRAHAM COUNTY SOIL AND WATER CONSERVA-

  TION DISTRICT, ET AL., PETITIONERS v. UNITED 

        STATES EX REL. KAREN T. WILSON 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FOURTH CIRCUIT

                       [March 30, 2010] 


   JUSTICE SCALIA, concurring in part and concurring in
the judgment.
   I join Parts I–III and V–VI of the Court’s opinion. As for
Part IV, I agree that the stray snippets of legislative his
tory respondent, the Solicitor General, and the dissent
have collected prove nothing at all about Congress’s pur
pose in enacting 31 U. S. C. §3730(e)(4)(A). Ante, at 14–
18. But I do not share the Court’s premise that if a “ ‘legis
lative purpose’ ” were “ ‘evident’ ” from such history it
would make any difference. Ante, at 17 (quoting United
States v. Bornstein, 423 U. S. 303, 310 (1976)). The Con
stitution gives legal effect to the “Laws” Congress enacts,
Art. VI, cl. 2, not the objectives its Members aimed to
achieve in voting for them. See Oncale v. Sundowner
Offshore Services, Inc., 523 U. S. 75, 79–80 (1998). If
§3730(e)(4)(A)’s text includes state and local administra
tive reports and audits, as the Court correctly concludes it
does, then it is utterly irrelevant whether the Members of
Congress intended otherwise. Anyway, it is utterly impos
sible to discern what the Members of Congress intended
except to the extent that intent is manifested in the only
remnant of “history” that bears the unanimous endorse
ment of the majority in each House: the text of the en
rolled bill that became law.
                    Cite as: 559 U. S. ____ (2010)                  1

                      SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 08–304
                             _________________


  GRAHAM COUNTY SOIL AND WATER CONSERVA-

  TION DISTRICT, ET AL., PETITIONERS v. UNITED 

        STATES EX REL. KAREN T. WILSON 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FOURTH CIRCUIT

                          [March 30, 2010]


  JUSTICE SOTOMAYOR, with whom JUSTICE BREYER joins,
dissenting.
  The False Claims Act (FCA) divests federal courts of
jurisdiction to hear qui tam lawsuits based on allegations
or transactions publicly disclosed in a “congressional,
administrative, or Government Accounting Office [(GAO)]
report, hearing, audit, or investigation,” unless the qui
tam relator is an “original source” of the information. 31
U. S. C. §3730(e)(4)(A) (footnote omitted). Today, the
Court reads the phrase “administrative . . . report, hear
ing, audit, or investigation” to encompass not only federal,
but also state and local, government sources. In my view,
the Court misreads the statutory text and gives insuffi
cient weight to contextual and historical evidence of Con
gress’ purpose in enacting §3730. I would affirm the
judgment of the Court of Appeals and hold that “adminis
trative” in the above-quoted provision refers only to Fed
eral Government sources.1

——————
  1 As the Court notes, recent legislation amended the language of 31

U. S. C. §3730(e)(4). See ante, at 1–2, n. 1 (citing Pub. L. 111–148,
§10104(j)(2), 124 Stat. 119). Like the Court, I use the present tense
throughout this opinion in discussing the statute as it existed at the
time this case was argued before this Court.
2          GRAHAM COUNTY SOIL AND WATER CONSERVATION 

                DIST. v. UNITED STATES EX REL. WILSON 

                         SOTOMAYOR, J., dissenting


                                I
    Section 3730(e)(4)(A) sets forth three categories of “pub
lic disclosure[s]” that trigger the FCA’s jurisdictional bar:
“allegations or transactions [1] in a criminal, civil, or
administrative hearing, [2] in a congressional, administra
tive, or [GAO] report, hearing, audit, or investigation, or
[3] from the news media.”2 (Like the majority, I have
inserted Arabic numerals and refer to the three phrases as
“categories.”) “It is a ‘fundamental canon of statutory
construction that the words of a statute must be read in
their context and with a view to their place in the overall
statutory scheme.’ ” FDA v. Brown & Williamson Tobacco
Corp., 529 U. S. 120, 133 (2000) (quoting Davis v. Michi
gan Dept. of Treasury, 489 U. S. 803, 809 (1989)). No
party here disputes that “congressional” and “[GAO]” refer
only to Federal Government sources. Ante, at 6, and nn.
5–6. As the Court acknowledges, ante, at 5, the word
“administrative” is more capacious, potentially reaching
not only federal, state, and local government sources but
also disclosures by private entities. See, e.g., Black’s Law
Dictionary 42 (5th ed. 1979) (defining “administrative” as
“pertain[ing] to administration, especially management,
. . . [of] the execution, application or conduct of persons or
things”).
    Like the Court of Appeals, I view Congress’ choice of two
“clearly federal terms [to] bookend the not-so-clearly fed
eral term” as a “very strong contextual cue about the
meaning of ‘administrative.’ ” 528 F. 3d 292, 302 (CA4
2008). “ ‘The maxim noscitur a sociis, . . . while not an
inescapable rule, is often wisely applied where a word is
capable of many meanings in order to avoid the giving of
——————
    2 As
       the Court observes, in enacting §3730(e)(4)(A) Congress errone
ously referred to the General Accounting Office—now renamed the
Government Accountability Office—as the “Government Accounting
Office.” Ante, at 6, n. 6.
                 Cite as: 559 U. S. ____ (2010)            3

                   SOTOMAYOR, J., dissenting

unintended breadth to the Acts of Congress.’ ” Gutierrez v.
Ada, 528 U. S. 250, 255 (2000) (quoting Jarecki v. G. D.
Searle & Co., 367 U. S. 303, 307 (1961)). Here, the imme
diate proximity of “congressional” and “[GAO]” suggests
that “administrative” should be read, like its neighbors, as
referring to Federal Government sources. If Congress had
intended to include state or local government administra
tive materials, it could have said so, for instance by refer
ring generically to “governmental” sources. See 528 F. 3d,
at 304–305.
   The Court applies the logic that underlies the noscitur a
sociis canon in concluding that “administrative” does not
refer to private entities because of the meaning suggested
by the slightly more distant neighbors “report, hearing,
audit, or investigation.” See ante, at 5. I agree with the
majority that “administrative” in this context does not
reach private entities. But in my view, “congressional”
and “[GAO]” provide the better textual grounding for that
conclusion. I see no reason why the “administrati[on]” of a
private university, for instance, could not issue a “report,”
order an “audit” or “investigation,” or conduct a “hearing.”
Nor, contrary to the majority’s suggestion, are private
entities—particularly those receiving federal funds or
participating in federal programs—incapable of making
“public disclosure[s]” of fraud on the Federal Government.
   Despite its own implicit reliance on the canon, the Court
nevertheless rejects the Court of Appeals’ application of
noscitur a sociis to interpret the three terms in Category 2,
concluding that “[a] list of three items, each quite distinct
from the other no matter how construed, is too short to be
particularly illuminating.” Ante, at 6–7. The three terms
in Category 2, the Court concludes, are “too few and too
disparate” to justify invocation of noscitur a sociis. Ante,
at 7. We have not previously constrained the canon in this
way, and I would not do so here.
   To take just one example, in Jarecki we construed the
4     GRAHAM COUNTY SOIL AND WATER CONSERVATION 

           DIST. v. UNITED STATES EX REL. WILSON 

                    SOTOMAYOR, J., dissenting


statutory term “ ‘abnormal income,’ ” which the statute
defined to include income resulting from “ ‘exploration,
discovery, or prospecting.’ ” 367 U. S., at 304–305 (quoting
§456(a) of the Internal Revenue Code of 1939). Recogniz
ing that the word “ ‘[d]iscovery’ ” is “usable in many con
texts and with various shades of meaning,” we observed
that it “gathers meaning from the words around it” and
concluded that “[t]he three words in conjunction . . . all
describe income-producing activity in the oil and gas and
mining industries.” Id., at 307. As a result, and in light of
other contextual evidence supporting the same conclusion,
we held that sales of newly invented drugs or camera
equipment did not give rise to “abnormal income” even if
such inventions might otherwise be understood as “dis
cover[ies].” See id., at 307–313. In my view, the three
terms in Category 2 are no more “distinct” or “disparate,”
ante, at 7, than the phrase at issue in Jarecki, particularly
given the expansive plain meaning of “discovery.” Cf.
ante, at 7, n. 7. Here, application of the noscitur a sociis
principle readily yields a common feature: The sources at
issue are federal in nature, not related to state or local
governments or private entities. See Third Nat. Bank in
Nashville v. Impac Limited, Inc., 432 U. S. 312, 322–323,
315 (1977) (applying principle that “words grouped in a
list should be given related meaning” where term “ ‘injunc
tion’ ” was “sandwiched” between two other words in the
statutory phrase “ ‘attachment, injunction, or execution’ ”).3
——————
   3 The Court relies on Reiter v. Sonotone Corp., 442 U. S. 330, 338–339

(1979), for the proposition that we should not “ ‘rob’ ” any of the three
terms in Category 2 of 31 U. S. C. §3730(e)(4)(A) of “ ‘its independent
and ordinary significance.’ ” Ante, at 7. But Reiter involved the statu
tory term “business or property.” Those two words less readily suggest
a shared limiting principle than do “congressional, administrative, or
[GAO].” Moreover, our concern about “rob[bing]” the word “ ‘property’ ”
of its broader meaning rested on a desire not to “ignore the disjunctive
‘or’ ” in the statutory pairing. 442 U. S., at 338–339; see also id., at 339
(“Canons of construction ordinarily suggest that terms connected by a
                     Cite as: 559 U. S. ____ (2010)                     5

                       SOTOMAYOR, J., dissenting

   The Court draws additional support for its conclusion
from reference to the provision’s “larger scheme,” ante, at
8—i.e., the sources enumerated in Categories 1 and 3.
Although the scope of Category 1 is not before us today
(and although this Court has never addressed that ques
tion), the Court believes that reading Category 2 as lim
ited to Federal Government sources would be inconsistent
with decisions of lower courts that have interpreted
“criminal, civil, or administrative hearing[s]” in Category
1 to include both state and federal proceedings. There is
no conflict, however, if both categories are read, as re
spondent and the Solicitor General urge, as exclusively
federal. See Brief for Respondent 23–24; Brief for United
States as Amicus Curiae 25–26. Even reading Category 1
more broadly, however, does not change the exclusively
federal nature of “congressional” and “[GAO],” which
undermines whatever inference might be drawn from
taking the statutory terms in strict succession. Treating
the entirety of §3730(e)(4)(A) as an undifferentiated list of
items gives short shrift to the syntactical choices Congress
made in offsetting each category with commas and prepo
sitions, and in providing distinct classes of adjectives that
modify different nouns.
   Finally, the Court also views “news media” as “distinctly
nonfederal in nature.” Ante, at 8–9. But “news media”
does not seem particularly illuminating in this context. As
the Court of Appeals observed, although media sources

——————
disjunctive be given separate meanings”). Because Congress did not
employ a completely disjunctive list in §3730(e)(4)(A)—i.e., “congres
sional or administrative or [GAO]”—the Reiter principle applies with
less force. Cf. Garcia v. United States, 469 U. S. 70, 73 (1984) (applying
disjunctive principle in construing statutory prohibition on assault and
robbery of any custodian of “ ‘mail matter or of any money or other
property of the United States,’ ” and observing that “[t]he three classes
of property . . . are each separated by the conjunction ‘or’ ” (quoting 18
U. S. C. §2114; some emphasis deleted)).
6          GRAHAM COUNTY SOIL AND WATER CONSERVATION
                DIST. v. UNITED STATES EX REL. WILSON
                         SOTOMAYOR, J., dissenting

may be national or local in scope, that distinction is not
analogous to the difference between federal and state
government sources. 528 F. 3d, at 304.
                                II
    In my view, the statutory context and legislative history
are also less “opaque,” cf. ante, at 17, and more supportive
of the reading adopted by the Court of Appeals, than the
majority today acknowledges. While the legislative record
is concededly incomplete, it does provide reason to exercise
caution before giving the statutory text its broadest possi
ble meaning—i.e., to encompass not only federal, but also
state and local, government sources.
    Three points are particularly salient. First, prior to the
1986 amendments, the “Government knowledge” bar
unquestionably referred only to information in the posses
sion of the Federal Government.4 Even still, the bar was
criticized as overly restrictive. A Senate Report on an
initial version of the 1986 legislation, for instance, de
scribed the FCA’s history and need for legislative reform,
noting “several restrictive court interpretations of the act
. . . which tend to thwart the effectiveness of the statute.”
S. Rep. No. 99–345, p. 4 (1986) (hereinafter S. Rep.). For
instance, courts had applied the Government knowledge
bar “even if the Government makes no effort to investigate
or take action after . . . original allegations [a]re received.”
Id., at 12 (citing United States ex rel. Lapin v. Interna
tional Business Machines Corp., 490 F. Supp. 244 (Haw.
1980)).5
——————
    4 As
       originally enacted in 1943, the bar applied to suits “based upon
evidence or information in the possession of the United States, or any
agency, officer or employee thereof, at the time such suit was brought.”
57 Stat. 609. In 1982, Congress recodified the provision to apply to
suits “based on evidence or information the Government had when the
action was brought.” 96 Stat. 979.
  5 The Senate Report also discussed United States ex rel. Wisconsin v.

Dean, 729 F. 2d 1100 (CA7 1984), in which the court barred Wisconsin
                    Cite as: 559 U. S. ____ (2010)                   7

                      SOTOMAYOR, J., dissenting

  Second, there is more support than the Court recognizes
for the proposition that Congress sought in the 1986
amendments to broaden the availability of qui tam relief.
The Senate Report characterized the reform effort as
intended to “enhance the Government’s ability to recover
losses sustained as a result of fraud against the Govern
ment” and dwelt at length on the “severe” and “growing”
problem of “fraud in Federal programs.” S. Rep., at 1–2;
accord, H. R. Rep. No. 99–660, p. 18 (1986) (“Evidence of
fraud in Government programs and procurement is on a
steady rise”). The Senate Report also articulated a desire
to “encourage any individual knowing of Government
fraud to bring that information forward,” and it identified
as “perhaps the most serious problem plaguing effective
enforcement [of antifraud laws] a lack of resources on the
part of Federal enforcement agencies.” S. Rep., at 2, 7.6
  Consistent with these expressed views, the enacted
legislation was replete with provisions encouraging qui

——————
from bringing a qui tam suit for Medicaid fraud because the State had
previously disclosed the information to the Federal Government, even
when the State’s own investigation had discovered the fraud. S. Rep.,
at 12–13. Lower courts have observed that the Dean decision was
controversial and appears to have motivated the inclusion of the
“original source” exception in the 1986 jurisdictional bar. See, e.g.,
Wang v. FMC Corp., 975 F. 2d 1412, 1419 (CA9 1992); see also S. Rep.,
at 13 (noting resolution by the National Association of Attorneys
General criticizing Dean and urging Congress to address the problem).
  6 In introducing a later and near-final version of the bill, Senator

Grassley described the reform effort as stemming “from a realization
that the Government needs help—lots of help—to adequately protect
taxpayer funds from growing and increasingly sophisticated fraud.”
132 Cong. Rec. 28580 (1986); see also United States ex rel. Siller v.
Becton Dickinson & Co., 21 F. 3d 1339, 1347 (CA4 1994) (“By 1986,
when section 3730(e)(4) was enacted, Congress had come to the conclu
sion that fraud against the Government was apparently so rampant
and difficult to identify that the Government could use all the help it
could get from private citizens with knowledge of fraud” (internal
quotation marks omitted)).
8     GRAHAM COUNTY SOIL AND WATER CONSERVATION 

           DIST. v. UNITED STATES EX REL. WILSON 

                    SOTOMAYOR, J., dissenting


tam actions. By replacing the Government knowledge bar
with the current text of §3730(e)(4)(A) and including an
exception for “original source[s],” Congress “allowed pri
vate parties to sue even based on information already in
the Government’s possession.” Cook County v. United
States ex rel. Chandler, 538 U. S. 119, 133 (2003). The
1986 amendments also established the right of qui tam
relators to continue as a party to a suit after the Govern
ment intervenes, 31 U. S. C. §3730(c)(1) (1988 ed.); in
creased the percentage of recovery available as an incen
tive for private suits, §3730(d)(1); and created a cause of
action against employers who retaliate against qui tam
relators, §3730(h).7
——————
    7 See also 1 J. Boese, Civil False Claims and Qui Tam Actions

§1.04[G], p. 1–22 (Supp. 2007) (“[V]irtually all the changes introduced
in th[e] section [of the 1986 amendments addressing qui tam actions]
expanded the rights of qui tam relators”). The amendments also
contained a number of provisions facilitating enforcement generally,
e.g., lowering the requisite showing of intent by making clear that
“knowing” violations require “no proof of specific intent to defraud,” 31
U. S. C. §3729(b)(1) (1988 ed.); lengthening the statute of limitations,
§3731(b); and authorizing treble damages, §3729(a).
    The Court fairly observes that the addition of “news media” to the
jurisdictional bar undercuts attributing to Congress a “single-minded”
intent to expand the availability of qui tam relief. Ante, at 19. But
neither does that provision support reading Category 2 to its broadest
possible extent. Moreover, barring suits based on “news media” disclo
sures may not have constituted a particularly significant expansion of
existing law. Courts had applied the pre-1986 Government knowledge
bar to dismiss actions based on information reported in the news
media. In United States ex rel. Thompson v. Hays, 432 F. Supp. 253,
256, 255 (DC 1976), the court dismissed a suit based on evidence
“gleaned from sources in the news media which received widespread
public attention [alleging fraud by a Member of Congress],” when the
Department of Justice “first obtained information regarding the claims
. . . as a result of [a] Washington Post article.” Similarly, the court in
United States v. Burmah Oil Co., 558 F. 2d 43, 46, n. 1 (CA2 1977) (per
curiam) characterized the Government knowledge bar as “dis
courag[ing] the filing of actions by parties having no information of
their own to contribute, but who merely plagiarized information in
                    Cite as: 559 U. S. ____ (2010)                  9

                      SOTOMAYOR, J., dissenting

   To be sure, Congress was also concerned in 1986, as in
1943, with guarding against purely opportunistic, “para
sitic” qui tam relators. See S. Rep., at 10–11 (describing
history of parasitic suits and the 1943 amendments); ante,
at 12–13. Lower courts have viewed the 1986 amend
ments as striking a balance between the “twin goals of
rejecting suits which the government is capable of pursu
ing itself, while promoting those which the government is
not equipped to bring on its own.” United States ex rel.
Springfield Terminal R. Co. v. Quinn, 14 F. 3d 645, 651
(CADC 1994). But evidence that Congress sought to
balance two competing goals supports moderation in
interpreting an arguably ambiguous statutory text, rather
than woodenly reading the statutory language to its fullest
possible extent.
   Third, the legislative record “ ‘contains no hint of any
intention’ ” to bar suits based on disclosures from state or
local government sources. Brief for United States as
Amicus Curiae 20 (quoting United States ex rel. Anti-
Discrimination Center of Metro N. Y., Inc. v. Westchester
Cty., 495 F. Supp. 2d 375, 383 (SDNY 2007)). Inclusion of
state or local government sources would have constituted
a significant departure from the Federal Government
knowledge bar that had existed for four decades by 1986.
But neither the initial bills reported by the Senate and
House Committees nor statements by individual Members
of Congress about subsequent versions of the legislation
suggest any consideration or debate about expanding the
pre-1986 bar to apply to state or local government

——————
indictments returned in the courts, newspaper stories or congressional
investigations.” Congress could have reasonably assumed in 1986 that
news media would report on the kinds of high-profile frauds that would
naturally—perhaps as a result of the reporting—come to the Govern
ment’s attention, and thus would already have been covered under
existing law.
10       GRAHAM COUNTY SOIL AND WATER CONSERVATION
              DIST. v. UNITED STATES EX REL. WILSON
                       SOTOMAYOR, J., dissenting

sources.8
   Although these points do not definitively resolve the
question presented today, to my mind they counsel against
reading §3730(e)(4)(A) (2006 ed.) so broadly as to disturb
the balance Congress evidently sought to achieve through
the 1986 amendments. Today’s decision risks such a
result. The Court imposes a jurisdictional bar that is by
all appearances more restrictive of qui tam suits than the
pre-1986 regime. Construing §3730(e)(4)(A) to encompass
the thousands of state and local government administra
tive reports produced each year effectively imputes to the
Federal Government knowledge of such sources, whether
or not the Government is aware of the information or in a


——————
  8 In  June 1986, the House Committee on the Judiciary reported a bill
that would have barred qui tam actions based on information “which
the Government disclosed as a basis for allegations made in a prior
administrative, civil, or criminal proceeding,” “disclosed during the
course of a congressional investigation,” or “disseminated by any news
media.” H. R. Rep. No. 99–660, pp. 2, 3 (internal quotation marks
omitted). The references to information disclosed by the Government
itself (with a capital “G”) and to “congressional investigation[s]” connote
federal, not state or local, government sources. In July, the Senate
Committee on the Judiciary reported its own version of the bill, barring
actions “based upon allegations or transactions which are the subject of
a civil suit in which the Government is already a party, or within six
months of the disclosure of specific information relating to such allega
tions or transactions in a criminal, civil, or administrative hearing, a
congressional or Government Accounting Office report or hearing, or
from the news media.” S. Rep., at 43. The reference to suits in which
the Federal Government is a party and absence of the ambiguous term
“administrative” in the bill’s reference to “congressional or [GAO]”
reports or hearings, similarly tend to exclude disclosures from state or
local government reports. The enacted legislation did differ in several
respects from the reported bills, but the subsequent legislative record
contains no reference to the inclusion of state or local government
sources. See, e.g., 132 Cong. Rec. 20535–20537 (statement of Sen.
Grassley); id., at 29321–29322 (statements of Reps. Glickman and
Berman).
                      Cite as: 559 U. S. ____ (2010)                    11

                       SOTOMAYOR, J., dissenting

position to act on it.9 The Solicitor General specifically
warns that while information in federal administrative
audits or investigations is “readily available” to attorneys
at the Department of Justice, “many state and local re
ports and investigations never come to the attention of
federal authorities.” Brief for United States as Amicus
Curiae 22. The Court dismisses this concern as “sheer
conjecture,” postulating that Government lawyers “may”
in fact learn about “quite a few” state or local reports and
investigations, particularly in joint state-federal pro
grams.10 Ante, at 18. Perhaps so. But absent any con
crete reason to believe otherwise, I would not so readily
dismiss the formal representation of the Executive Branch
entity with responsibility for, and practical experience in,
litigating FCA claims on behalf of the United States.
   In sum, the statute’s plain text, evidence of Congress’
intent to expand qui tam actions, and practical conse
——————
   9 Of course, 31 U. S. C. §3730(e)(4)(A) (2006 ed.) speaks of “public

disclosure,” not notice to the Government. But the requirement of a
“public” disclosure countenances notice, both to the public and other
wise. Indeed, a number of lower courts look to whether the Federal
Government is “on notice” of alleged fraud before concluding that a
particular source is a “public disclosure of allegations or transactions”
under §3730(e)(4)(A). See, e.g., United States ex rel. Poteet v. Medtronic,
Inc., 552 F. 3d 503, 512 (CA6 2009) (“[A] public disclosure reveals fraud
if the information is sufficient to put the government on notice of the
likelihood of related fraudulent activity” (internal quotation marks
omitted)); United States v. Alcan Elec. & Eng., Inc., 197 F. 3d 1014,
1020 (CA9 1999) (similar); United States ex rel. Fine v. Sandia Corp.,
70 F. 3d 568, 572 (CA10 1995) (similar).
   10 The Court observes that federal law requires some recipients of

federal funds to conduct audits, ante, at 18, n. 18, and amici States
point to the auditing and reporting requirements of the Single Audit
Act of 1984, Brief for State of Pennsylvania et al. as Amici Curiae 7–10
(hereinafter States Brief). But neither the Court nor the amici rebut
the Solicitor General’s pragmatic observation that “the vague and
summary nature of many of those reports . . . does not . . . alert the
federal government of fraud.” Brief for United States as Amicus Curiae
31.
12    GRAHAM COUNTY SOIL AND WATER CONSERVATION
           DIST. v. UNITED STATES EX REL. WILSON 

                    SOTOMAYOR, J., dissenting


quences of a more expansive interpretation together sug
gest Category 2 is most reasonably read to encompass
federal, but not state or local, government sources.11
                       *    *     *
 For the reasons given above, I would affirm the judg
ment of the Court of Appeals, and respectfully dissent.




——————
  11 The majority notes in passing several policy arguments advanced

by petitioners and their amici. Ante, at 20, n. 19. None merits much
weight. Petitioners are concerned about a race to the courthouse, in
which parasitic relators will capitalize on information released in a
state or local government report to the disadvantage of a slow-moving
insider. Brief for Petitioners 31. But the FCA’s first-to-file provision,
31 U. S. C. §3730(b)(5), reflects Congress’ explicit policy choice to
encourage prompt filing and, in turn, prompt recovery of defrauded
funds by the United States. Amici States are concerned that relators
may interfere with ongoing state and local government investigations
by “trolling state records and reports” for evidence of fraud. States
Brief 11. But some state freedom-of-information laws exempt materials
related to ongoing civil investigations. See, e.g., Kan. Stat. Ann. §45–
221(a)(11) (2008 Cum. Supp.); Pa. Stat. Ann., Tit. 65, §67.708(b)(17)
(Purdon Supp. 2009). In any event, the FCA contains no provision
giving state or local governments a privileged position as qui tam
relators or, with respect to local governments, defendants.